DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination. 
2.      	The text of those applicable section of Title 35, U.S. Code not included in this action can be found in the prior Office Action.
3.	The rejections are respectfully maintained that is applicable to the amended claims for applicant's convenience.

				Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1, 4-11, 14 and 15  are rejected under 35 U.S.C. 101.  Specifically, independent claims 1 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the following:
	1. A method for thermal behavior prediction by an electronic device, comprising: computing, using at least one convolutional neural network, a predicted heat map of a layer corresponding to a three-dimensional (3D) model, wherein said computing is based on a contone map corresponding to the 3D model, wherein the contone map comprises a set of values indicative of agent placement.
14. A non-transitory tangible computer-readable medium storing executable code, comprising: code for causing a processor to predict, using at least one convolutional neural network, thermal behavior of a layer corresponding to a 3D model based on voxel-level machine instructions.
The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a data collection system that includes a provided information computing and predicting processes, nothing in the claim element precludes the step or function from practically being performed in the mind. For example, but for the device/unit/computer language, providing information in the context of this claim encompasses a user manually providing information. Similarly, for example, but for the device/unit/computer language, collecting/analyzing data in the context of this claim encompasses a user thinking about how data is arranged. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – a processor, a convolution neural network. The electronic device/unit/computer in is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of device/unit/computer amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The processor is recited at a high level of generality and are recited as performing generic functions routinely used in machining applications (for evidence see paragraphs 0010-0011 of the instant disclosure). The claim is not patent eligible.
All of these concepts relate to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
All the dependent claims 4-11 and 15 are also rejected under 35 U.S.C. 101 as being dependent on the rejected base claims and for failing to cure the deficiencies listed above. The entirety of dependent claims 4-11 and 15 merely recite further limitations drawn to information being manipulated, and therefore do not impose meaningful limitations or render the idea less abstract.  
The limitations of dependent claims 4-11 and 15 are drawn to additional processing of additional information, and therefore do not add a step which is significantly more than the abstract idea. A particularly claimed abstract idea (in this case, particularly claiming the data obtained and data transformation) does not make an abstract idea less abstract (limitations drawn to the abstract idea are not significantly more than the abstract idea itself).
Dependent claims not specifically rejected are rejected as being dependent upon a rejected base claim.
6.	Examiner's note: To qualify as a § 101 statutory process, the claim should positively recite the particular machine to which it is tied, for example by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example by identifying the material that is being changed to a different state.


7.	Claims 1-4, 8-10 and 14-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zhao et al. (Zhao), WO 2016/1956651.
As per claim 1, Zhao teaches a method for thermal behavior prediction by an electronic device, comprising: computing, using at least one convolutional neural network [334, figure 3; para 33, 34] [using a thermal mode function], a predicted heat map of a layer corresponding to a three-dimensional (3D) model [para 14, 15], wherein said computing is based on a contone map corresponding to the 3D model, wherein the contone map comprises a set of values indicative of agent placement [para 12-15].
Zhao discloses: 
[0012] Referring to Figures 1 A and 1 B, the target engine 102 represents any circuitry or combination of circuitry and executable instructions to identify a target region of a build bed of a print device where a target object is to be located. A build bed, as used herein, refers to an area of the print device where print material is deposited. The build bed may refer to a layer of powder (i.e., a powder bed) on which a coalescing agent is deposited. As used herein, the target region represents a section of the build bed where the target object is going to be formed. For example, the target region may refer to a two-dimensional (2D) area of layer information for a slice of the target object or a 3D volume of the target object. As used herein, a "target object" represents a printable object produceable by the print device and the "target object model" refers to the data that represents the 3D object to be built in the build volume to form the target object. Examples of target object model data include a 3D model data file provided in a print job, data comprising a 3D model before rasterization and slicing of the 3D model is performed, and data of a layer of the 3D model if the target object is being analyzed during production. As used herein, a print material is a material used by the print device to form an object, such as build material, print fluid, or a combination thereof.

(0013] The target object model may be used by the target engine 102 to identify
where the target object may be formed on the build bed, For example, the geometry of
the target object may be identified by the data of the target object model either directly
using vector information or indirectly based on analysis of the voxel information. For
another example, an outline of the target object on the build bed may be identified at
each layer where the outline is compared to the position on the build bed of the print
device. The build bed geometry may be used as a reference point to identify the
perimeter of the target object (or otherwise outline the geometry of the target object)
and identify areas of the build bed where the target object is to be formed. Figure 4
provides an example of the target engine 402 receiving a build bed geometry 462 and a target model data 440 to compare and identify the geometry of the target object model on the build bed. The thermal engine 106 may then be used, for example, to map temperature data on the geometry of the build bed to compare the temperature data with the geometry of the target object, as discussed further below.

[0014] The thermal engine 104 represents any circuitry or combination of circuitry and executable instructions to identify a temperature level of the target region. The temperature level, as used herein, comprises a predicted temperature during production of the target object by the print device. The predicted temperature may be based on previous print jobs or known temperature information with regards to print device environment of the print device. The print device environment, as used herein, represents the conditions of the area where the print device forms an object. For example, the print device environment comprises the condition of the build bed, the temperature surrounding the build bed, and the temperature at which print material is discharged from a marking device of the print device. The print device environment maybe within an open system that allows the print environment to be affected by external sources or a closed system that seals or otherwise confines the print environment to protect from effects of external sources.

[0015] The temperature level may be identified at the target region by determining a predicted temperature at the location of the build bed using a thermal model and the target object model. For example, at a location where target object is to be printed, a temperature value of the target may be calculated (e.g., using a thermal model function) based on the size of the target object and/or the thermal properties of the print material in addition to any sources of heat within the print device environment, such as a heat lamp. For another example, the temperature level may be identified by generating a temperature map of the build bed using modeled thermal data using a thermal model function (with or without the target object taken into account), and then compare the temperature map to the geometry of the target object. In that example, regions of temperature levels (e.g., temperature ranges) may be identified based on a thermal model of the build bed. The regions of the temperature map may be based on a temperature threshold for production using the print material. For example, the temperature threshold may comprise a target temperature range that depends on a thermal property of the print material used by the print device, such as a melting point or a crystallization point, and the temperature map could identify a boundary of a temperature level threshold region that encompasses an area or section that is within the target temperature range. The temperature threshold represents any appropriate value that represents a temperature and designates the temperature of a print device environment at which a target object is able to properly form. The temperature threshold may be a maximum temperature, a minimum temperature, a range of temperatures, or a combination thereof, and may define a "sweet spot" temperature and or temperature tolerance for a print device environment to, for example, form accurate representations of an input 3D model of a print job. 

[0033] The example computing environment 390 may include compute devices,
such as service devices 334 and user devices 336, The service devices 334 represent
generally any compute devices to respond to a network request received from a user
device 336, whether virtual or real. For example. the service device 334 may operate a
combination of circuitry and executable instructions to provide a network packet in
response to a request for a page or functionality of an application, The user devices 336 represent generally any compute devices to communicate a network request and
receive and/or process the corresponding responses. For example, a browser
application may be installed on the user device 336 to receive the network packet from
the service device 334 and utilize the payload of the packet to display an element of a
page via the browser application.

[0034] The compute devices may be located on separate networks 330 or part of
the same network 330. The example computing environment 390 may include any
appropriate number of networks 330 and any number of the networks 330 may include
a cloud compute environment A cloud compute environment may include .a virtual
shared pool of compute resources. For example, networks 330 may be distributed
networks comprising virtual computing resources, Any appropriate combination of the system 300 and compute devices may be a virtual instance of a resource of a virtual
shared pool of resources. The engines and/or modules of the system 300 herein may
reside and/or execute "on the cloud" (e.g., reside and/or execute on a virtual shared
pool of resources).

	As per claim 2, Zhao teaches of printing the layer based on the predicted heat map [para 12-15].
	As per claim 3, Zhao inherently teaches of performing offline print tuning based on the predicted heat map [para 12-15].
	As per claim 4, Zhao teaches of obtaining a thermal image of a build area, and wherein said computing the predicted heat map is further based on the thermal image. [para 12-15].
	As per claim 8, Zhao teaches that the thermal image is a thermal image of the layer at a first time, and wherein computing the predicted heat map comprises computing the predicted heat map of the layer corresponding to a second time after the first time [para 14-15, 46].
	As per claim 9, Zhao teaches of computing the predicted heat map is independent of thermal sensing [predicted temperature may be based on previous print jobs] after the at least one convolutional neural network is trained [para 14, 15, 33, 34].
	As per claim 10, Zhao inherently teaches of obtaining a thermal image of a build area; computing a loss function based on the predicted heat map and the thermal image; and training the at least one convolutional neural network based on the loss function [para 14-17, 34].
	 
	As to claims 14 and 15, directed to a computer readable medium storing the
Instruction code to perform the method of steps as set forth in claims 1 and 9 executed by the system. Therefore, it is rejected on the same basis as set forth hereinabove.
			 
8. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

Allowable Subject Matter
9.	Claims 5-7 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1-10 and 14-15 have been considered but they are not persuasive.
11.	In the remarks, applicant argued in substance Zhao is silent that a convolutional neural network, as added new limitation.
12. 	The examiner respectfully traverses. In response to applicant’s argument, Zhao discloses a convolutional neural network [figure 3; para 33, 34]. 
See detailed rejection indicated above.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Nov. 10, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zhao is cited by applicant.